Exhibit 10.1
 
Execution Version


AMENDMENT NUMBER SIX TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER SIX TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 10, 2017, is entered into by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), each Lender party hereto, and ASURE SOFTWARE, INC., a
Delaware corporation (“Borrower”).
RECITALS
A. Borrower, Agent and the financial institutions party thereto (the “Lenders”)
have previously entered into that certain Credit Agreement, dated as of March
20, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrower.  Capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Credit Agreement.
B. Borrower has requested that Agent and the Lenders amend certain provisions of
the Credit Agreement.  The Lender Group has agreed to such amendments pursuant
to the terms hereunder.
AMENDMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Amendments to Credit Agreement.  Effective upon the Sixth Amendment Effective
Date (as defined in Section 2 below):
(a) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in alphabetical order:
“CPI Acquisition” means the Acquisition consummated pursuant to that certain
Asset Purchase Agreement, dated as of January 1, 2017, among Borrower, Corporate
Payroll, Inc., an Ohio corporation, CPI-HR Holdings, Inc., an Ohio corporation,
and James D. Hopkins, individually, as amended, modified, supplemented, or
restated and in effect from time to time in accordance with the terms of the CPI
Subordination Agreement.
“CPI Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of Corporate Payroll,
Inc., an Ohio corporation, in the original principal amount of $500,000, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the CPI Subordination Agreement.
“CPI Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between Corporate Payroll, Inc., an Ohio corporation, and
Agent, as such agreement is amended, restated, supplemented or otherwise
modified from time to time.
1

--------------------------------------------------------------------------------

“January 2017 Acquisitions” means, collectively, (a) the CPI Acquisition, (b)
the PMSI Acquisition, and (c) the PSNW Acquisition.
“PMSI Acquisition” means the Acquisition consummated pursuant to that certain
Stock Purchase Agreement, dated as of January 1, 2017, among Borrower, Personnel
Management Systems, Inc., a Washington corporation, the Persons listed on
Exhibit A thereto, and the PMSI Stockholders’ Representative, as amended,
modified, supplemented, or restated and in effect from time to time in
accordance with the terms of the PMSI Subordination Agreement.
“PMSI Stockholders’ Representative” means Jack Goldberg, a Washington resident.
“PMSI Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of the PMSI Stockholders’
Representative, in the original principal amount of $1,125,000, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the PMSI Subordination Agreement.
“PMSI Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between the PMSI Stockholders’ Representative and Agent,
as such agreement is amended, restated, supplemented or otherwise modified from
time to time.
“PSNW Acquisition” means the Acquisition consummated pursuant to that certain
Asset Purchase Agreement, dated as of January 1, 2017, among Borrower, Payroll
Specialties N.W., Inc., an Oregon corporation, and Shawn Gregg, individually, as
amended, modified, supplemented, or restated and in effect from time to time in
accordance with the terms of the PSNW Subordination Agreement.
“PSNW Subordinated Note” means that certain Subordinated Promissory Note, dated
as of January 1, 2017, by Borrower issued to the order of Payroll Specialties
N.W., Inc., an Oregon corporation, in the original principal amount of $600,000,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the PSNW Subordination Agreement.
“PSNW Subordination Agreement” means that certain Subordination Agreement, dated
as of January 1, 2017, between Payroll Specialties N.W., Inc., an Oregon
corporation, and Agent, as such agreement is amended, restated, supplemented or
otherwise modified from time to time.
(b) Clause (c)(v) of the definition of “EBITDA” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
2

--------------------------------------------------------------------------------

(v) with respect to any Permitted Acquisition after the Closing Date (other than
the Mangrove Acquisition and the January 2017 Acquisitions), costs, fees,
charges, or expenses consisting of out-of-pocket expenses owed by Borrower or
any of its Subsidiaries to any Person for services performed by such Person in
connection with such Permitted Acquisition incurred within 180 days (Borrower
may request an addback for such expenses incurred after 180 days but within 365
days in Agent’s sole discretion) of the consummation of such Permitted
Acquisition, (i) up to an aggregate amount (for all such items in this clause
(v)) for such Permitted Acquisition not to exceed the greater of (1) $500,000
and (2) 5.0% of the Purchase Price of such Permitted Acquisition and (ii) in any
amount to the extent such costs, fees, charges, or expenses in this clause (v)
are paid with proceeds of new equity investments in exchange for Qualified
Equity Interests of Borrower contemporaneously made by Permitted Holders,
(c) The definition of “EBITDA” set forth in Schedule 1.1 of the Credit Agreement
is hereby further amended by (i) deleting the word “and” at the end of clause
(c)(xii), (ii) deleting “.” at the end of clause (c)(xiii) and replacing it with
“, and”, and (iii) inserting new clause (c)(xiv) after the existing clause
(c)(xiii) to read as set forth below:
(xiv) with respect to the January 2017 Acquisitions, one-time acquisition and
integration charges consisting of (i) out-of-pocket fees, costs, and expenses
owed by Borrower or any of its Subsidiaries to any Person for legal, accounting,
valuation or other professional services performed by such Person in connection
with the January 2017 Acquisitions, or (ii) employee severance payments and
moving costs, and lease terminations and associated relocation charges and
costs, incurred as a result of the January 2017 Acquisitions, in each case to
the extent incurred within 180 days (Borrower may request an addback for such
expenses incurred after 180 days but within 365 days in Agent’s sole discretion)
of the consummation of such January 2017 Acquisitions, up to an aggregate amount
(for all such items in this clause (xiv)) not to exceed $1,400,000.
(d) The definition of “Permitted Dispositions” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (q), (ii) inserting a new clause (r) after the existing clause (q) to
read as set forth below, and relabeling the existing clause (r) as a new clause
(s):
(r) regularly scheduled payment (but not prepayments or payments following
acceleration) by Borrower (directly or indirectly) of interest on the CPI
Subordinated Note, PMSI Subordinated Note, and PSNW Subordinated Note, in each
case to the extent such payments are permitted to be made under the CPI
Subordination Agreement, PMSI Subordination Agreement, and PSNW Subordination
Agreement, respectively, and
(e) The definition of “Permitted Indebtedness” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (t), (ii) inserting a new clause (u) after the existing clause (t) to
read as set forth below, and relabeling the existing clause (u) as a new clause
(v):
3

--------------------------------------------------------------------------------

(u) Indebtedness owing under (i) the CPI Subordinated Note, so long as (A) the
aggregate principal amount for all such Indebtedness does not exceed $500,000 at
any one time outstanding, and (B) such Indebtedness is subordinated to the
Obligations pursuant to the CPI Subordination Agreement; (ii) the PMSI
Subordinated Note, so long as (A) the aggregate principal amount for all such
Indebtedness does not exceed $1,125,000 at any one time outstanding, and (B)
such Indebtedness is subordinated to the Obligations pursuant to the PMSI
Subordination Agreement; and (iii) the PSNW Subordinated Note, so long as (A)
the aggregate principal amount for all such Indebtedness does not exceed
$600,000 at any one time outstanding, and (B) such Indebtedness is subordinated
to the Obligations pursuant to the PSNW Subordination Agreement, and
2. Conditions Precedent to Amendment Number Six.  This Amendment shall become
effective as of the date hereof (such date, the “Sixth Amendment Effective
Date”) upon satisfaction or waiver by the Lender Group of each of the following
conditions precedent:
(a) This Amendment.  Agent shall have received this Amendment, duly executed by
Borrower.
(b) Representations and Warranties.  Immediately after giving effect to this
Amendment, except to the extent any such representation and warranty solely
relates to an earlier specified date, the representations and warranties
contained in Section 4 below shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any portion
of any representation and warranty that already is qualified or modified by
materiality in the text thereof).
(c) Fees and Expenses Paid.  There shall have been paid to Agent for the account
of Agent, all fees and expenses (including fees and expenses of counsel to
Agent) incurred in connection with this Amendment and the transactions
contemplated hereby, and all other fees and expenses due and payable on or
before the date hereof under any Loan Document.
3. Reserved.
4. Representations and Warranties.  Borrower represents and warrants as follows:
(a) Authority.  Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended hereby) to which it is a party.  The
execution, delivery and performance by Borrower of this Amendment has been duly
approved by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on Borrower.
(b) Enforceability.  This Amendment has been duly executed and delivered by
Borrower.  Each of this Amendment and the Credit Agreement (as amended or
modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect, except to the extent that (i) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or
general principles of equity or (ii) the availability of the remedies of
specific performance or injunctive relief are subject to the discretion of the
court before which any proceeding therefor may be brought.
4

--------------------------------------------------------------------------------

(c) Representations and Warranties.  Immediately after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
are true, complete and accurate in all respects as of the date hereof, except
for representations and warranties which relate exclusively to an earlier date,
which shall be true and correct in all respects as of such earlier date.
(d) No Default.  Immediately after giving effect to this Amendment, no Default
or Event of Default exists or is continuing.
5. No Waiver.  The execution of this Amendment and any documents related hereto
shall not be deemed to be a waiver of any Default or Event of Default under the
Credit Agreement or breach, default or event of default under any Loan Document,
whether or not known to Agent or any of the Lenders and whether or not existing
as of the date hereof.
6. Release.
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself, and its successors,
assigns and other legal representatives (Borrower and all such other persons
being hereinafter referred to collectively as “Releasors” and individually as a
“Releasor”), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent, each Lender, and its successors and
assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, each Lender and all such other persons being
hereinafter referred to collectively as “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, an “Indemnified Claim” and collectively, “Indemnified Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with any of the Agreement or any of the
other Loan Documents or transactions thereunder or related thereto.
(b) It is the intention of Borrower that this Amendment and the release set
forth above shall constitute a full and final accord and satisfaction of all
claims that may have or hereafter be deemed to have against Releasees as set
forth herein.  In furtherance of this intention, Borrower, on behalf of itself
and each other Releasor, expressly waives any statutory or common law provision
that would otherwise prevent the release set forth above from extending to
claims that are not currently known or suspected to exist in any Releasor’s
favor at the time of executing this Amendment and which, if known by Releasors,
might have materially affected the agreement as provided for hereunder. 
Borrower, on behalf of itself and each other Releasor, acknowledges that it is
familiar with Section 1542 of California Civil Code:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
5

--------------------------------------------------------------------------------

(c) Borrower, on behalf of itself and each other Releasor, waives and releases
any rights or benefits that they may have under Section 1542 to the full extent
that they may lawfully waive such rights and benefits, and Borrower, on behalf
of itself and each other Releasor, acknowledges that it understands the
significance and consequences of the waiver of the provisions of Section 1542
and that it has been advised by counsel as to the significance and consequences
of this waiver.
(d) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(e) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
7. Choice of Law and Venue; Jury Trial Waiver. THIS AMENDMENT SHALL BE SUBJECT
TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND
JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
8. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
9. Reference to and Effect on the Loan Documents.
(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower without defense, offset,
claim or contribution.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.
(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
6

--------------------------------------------------------------------------------

10. Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.
11. Estoppel.  To induce Agent to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.
 
[The remainder of the page is intentionally left blank.]
 
 
 
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER:
ASURE SOFTWARE, INC.,
a Delaware corporation
By: /s/ Patrick F. Goepel                                                      
Name: Patrick F. Goepel
Title:   Chief Executive Officer
 

 
 
 
 


Amendment Number Six to Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent and sole Lender
By: /s/ Brad Blakey                                                             
Name: Brad Blakey
Title:   Vice President



 
 
 
 
 
Amendment Number Six to Credit Agreement